Citation Nr: 0723617	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-39 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Eligibility for Veterans Mortgage Life Insurance (VMLI).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from May 1967 to January 1970.  
He died in May 2004.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The appellant testified before the Board at a videoconference 
hearing in August 2006.  


FINDINGS OF FACT

1.  During his lifetime, the veteran was service-connected 
for several disabilities including metastatic lung cancer, 
metastatic carcinoma to the left iliac crest, and renal cell 
carcinoma.

2.  In a March 2004 rating decision, it was determined that 
the veteran was eligible for a specially adapted housing 
grant.  

3.  The veteran died in May 2004.  

4.  Prior to the veteran's death, he had not submitted 
adequate documentation to satisfy certain eligibility 
requirements for a grant of SAH.  

5.  At the time of the veteran's death, VA had not approved a 
specially adaptive housing grant to him.  


CONCLUSION OF LAW

The criteria for eligibility for a Veterans Mortgage Life 
Insurance policy have not been met.  38 U.S.C.A. §§ 2101, 
2102, 2106 (West 2002); 38 C.F.R. §§ 36.4402, 36.4405 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board must address the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326.  However, it does not appear that these changes are 
applicable to claim such as the one decided herein.  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 21).  
Indeed, 38 U.S.C.A. § 5103 itself sets forth that this 
subsection does not apply to any application or claim for 
government life insurance benefits.  Moreover, given that the 
award of the benefit at issue turns on the occurrence of 
events long since past, any additional notice to the 
appellant regarding evidence or information necessary to 
substantiate the claim, or attempts at developing new 
additional evidence, would be nothing more than a futile act.  
Accordingly, the Board does not consider the changes in law 
brought about by the VCAA to be applicable here, and finds 
that it may proceed to a decision on the merits.  

A review of the record in this case establishes that during 
his lifetime, the veteran was service-connected for 
metastatic lung cancer, metastatic carcinoma to the left 
iliac crest, and renal cell carcinoma, each of which was 
evaluated as 100 percent disabling.  He was also awarded 
special monthly compensation benefits.

In a March 2004 rating action, it was determined by the RO 
that the veteran was eligible for a specially adapted housing 
(SAH) grant due to the severity of his service-connected 
disabilities.  In a separate letter to the veteran dated in 
April 2004, he was advised of this determination, but at the 
same time informed that this was "not an approval of a 
grant" to him.  (Emphasis in the original.)  In addition, he 
was cautioned not to make any agreements or incur any debts 
or obligations in connection with a specially adapted home 
until a VA representative had visited him.  The 
representative would provide advice on selecting suitable 
plans and a site that would meet the veteran's needs and VA's 
requirements.  

According to a SAH Initial Interview Report, dated May 13, 
2004, the veteran and the appellant were interviewed by a VA 
SAH agent.  During that interview, a discussion of the grant 
program took place, including contractor selection 
requirements and the submission of plans and required 
exhibits.  At the interview, the veteran signed and submitted 
a completed application for SAH or Special Home Adaptation 
Grant, VA Form 26-4555c.  The agent also furnished them an 
application form for VMLI, VA Form 29-8636, and they were 
informed that their home was considered a good candidate for 
remodeling.  

The veteran died on May [redacted], 2004, according to his death 
certificate.  On May 21, 2004, the RO wrote the appellant, 
expressing sympathy in learning of the veteran's death and 
requesting that she let the RO know if the veteran had 
incurred any expenses in anticipation of receiving the 
special housing grant (which had not yet been issued).  The 
appellant returned the letter, noting that no expenses had 
been incurred.  

In June 2004, the RO wrote the appellant regarding VMLI, 
noting that 

VMLI is a program of mortgage life 
insurance for veterans who have been 
issued an approved VA Housing Grant to 
assist in the purchase of a specially 
adapted house.  Congress enacted 
legislation authorizing veterans who 
received such an approved grant to obtain 
life insurance to cover the unpaid 
mortgage on their homes.  [The veteran] 
did not receive an approved grant card.

The RO's letter advised the appellant that the veteran was 
not eligible for such insurance and so they were unable to 
approve the requested VMLI coverage.  The appellant disagreed 
with that determination, initiating this appeal.  

Under applicable criteria, VA is authorized to assist any 
veteran who is entitled to disability compensation for the 
loss of use of one lower extremity together with residuals of 
organic disease or injury, or the loss of use of one upper 
extremity, which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair, in acquiring a 
suitable housing unit with special fixtures or movable 
facilities made necessary by the nature of the veteran's 
disability and necessary land therefore, or in remodeling a 
dwelling to meet those requirements.  38 U.S.C.A. §§ 2101, 
2102.

Furthermore, the United States shall automatically insure any 
eligible veteran who is or has been granted assistance in 
securing a suitable housing unit under chapter 21, of Title 
38 United States Code, against the death of a veteran.  The 
amount of insurance provided a veteran under this section may 
not exceed the lesser of $90,000 or the amount of the loan 
outstanding on the housing unit.  38 U.S.C.A. § 2106.

The appellant in this case seeks the proceeds of VMLI.  
Recognizing this is contingent on an award of a SAH grant, 
she has also argued her entitlement to that grant.  

In 1995, VA's Office of General Counsel issued a precedent 
opinion in a situation factually similar to the appellant's 
case.  That opinion held that a grant of assistance in 
securing a suitable housing unit is clearly a condition 
precedent to coverage under VMLI, and that a veteran has been 
"granted assistance" within the meaning of 38 U.S.C.A. § 
2106, when "VA approves the SAH grant."  VAOGCPREC 4-95.  
It was noted that the administrative act of approval is a 
determination that an award will be made.  Id.  The opinion 
went on to quote Pappalardo v. Brown, 6 Vet. App 63, 65 
(1993), which found that whether a specially adapted housing 
grant had been approved by VA before the veteran's death was 
a factual matter requiring adjudication based upon the 
evidence of record and the applicable law and regulations.  
Thus, as the appellant has observed, the award of VMLI 
proceeds turns on whether the SAH grant had been approved in 
this case.

In regard to ascertaining whether a grant had been approved, 
the aforementioned General Counsel opinion further observed 
that the statute authorizing VMLI requires that the 
regulations which implement the SAH program: 

shall include, but not be limited to, 
provisions requiring findings that (1) it 
is medically feasible for such veteran to 
reside in the proposed housing unit and 
in the proposed locality; (2) the 
proposed housing unit bears a proper 
relation to the veteran's present and 
anticipated income and expenses; and (3) 
the nature and condition of the proposed 
housing unit are such as to be suitable 
to the veteran's needs for dwelling 
purposes.

38 U.S.C.A. § 2101(a).

Moreover, as authorized by the statute, the implementing 
regulation requires findings on additional eligibility 
factors which are not included in the statute.  With respect 
to adaptation grants as contemplated in this case, 38 C.F.R. 
§ 36.4402(a) provides that no beneficiary shall be eligible 
for assistance for the purpose of reimbursing the veteran for 
the cost of remodeling a dwelling unless a number of 
determinations have been made.  These include that the 
veteran has or will acquire an interest in the housing unit 
which is:  (i) A fee simple estate, or  (ii) A leasehold 
estate, the unexpired term of which, including renewals at 
the option of the lessee, is not less than 50 years, or  
(iii) An interest in a residential unit in a cooperative or a 
condominium type development which in the judgment of the 
Under Secretary for Benefits or the Director, Loan Guaranty 
Service, provides a right of occupancy for a period of not 
less than 50 years, or  (iv) A beneficial interest in a 
revocable Family Living Trust that ensures that the veteran, 
or veteran and spouse, have an equitable life estate, 
provided the trust arrangement is valid under State law; and 
provided, the title to such estate or interest is or shall be 
such as is acceptable to prudent lending institutions, 
informed buyers, title companies, and attorneys, generally, 
in the community.  38 C.F.R. § 36.4402(a)(4).  

Another requirement set out in this regulation is that the 
veteran certify on such form as the Secretary shall 
prescribe, that neither the veteran, nor anyone authorized to 
act for the veteran, will refuse to sell or rent, after the 
making of a bona fide offer, or refuse to negotiate for the 
sale or rental of, or otherwise make unavailable or deny the 
dwelling or property acquired by this benefit to any person 
because of race, color, religion, sex, or national origin; 
that the veteran recognizes that any restrictive covenant on 
the property relating to race, color, religion, sex, or 
national origin is illegal and void and any such covenant is 
specifically disclaimed; and that the veteran understands 
that civil action for preventive relief may be brought by the 
Attorney General of the United States in any appropriate U.S. 
District Court against any person responsible for a violation 
of the applicable law.  38 C.F.R. § 36.4402(a)(5).

Lastly, § 36.4402 provides that it must be determined whether 
the housing unit for which an adaptation grant is sought is 
located in an area identified by the Federal Emergency 
Management Agency as having special flood hazards and in 
which flood insurance has been made available under the 
National Flood Insurance Act, as amended, and if so, or 
becomes so, it will be covered by flood insurance.  The 
Secretary cannot approve any financial assistance for the 
acquisition or construction of property located in an area 
identified by the Federal Emergency Management Agency as 
having special flood hazards unless the community in which 
such area is situated is then participating in the National 
Flood Insurance Program.  38 C.F.R. § 36.4402(a)(6).

A separate regulation, 38 C.F.R. § 36.4405, sets forth that 
VA, as a condition precedent to a SAH grant, may require 
submission of such proof of costs and other matters as VA may 
deem necessary.  

As described above, the veteran was apparently contemplating 
adapting his current home to meet his special needs as 
occasioned by his service-connected disabilities.  In regard 
to the approval of the application for the SAH grant to make 
an adaptation possible, the worksheet for the SAH Initial 
Interview that was conducted with the veteran and the 
appellant on May 13, 2004, lists a number of modifications to 
their current home to accommodate his disabilities, including 
remodeling a bathroom, construction of a lift for the 
stairway, widening doorways, and installing a ramp into the 
house.  Finally, the interviewer checked a box on the 
worksheet indicating his recommendation to "proceed with the 
grant."  Accordingly, it appears the statutory requirements 
for a SAH grant approval were met prior to the veteran's 
death.

However, with respect to the regulatory requirements for such 
an approval, it appears that all conditions had not been met.  
It appears that no action beyond that initial interview had 
been completed.  There is no indication that an architect had 
been contacted and the record does not reflect that any 
needed documentation had been completed or obtained.  
Accordingly, it may not be concluded that the veteran's 
interest in the property at issue was determined prior to his 
death, as would be necessary to approve any SAH grant.

In addition, the record does not show, nor has the appellant 
contended, that the veteran made the necessary certifications 
regarding his actions with others in connection with this 
property based on race, color, religion, sex, or national 
origin; and his awareness of the consequences of any such 
actions.

Finally, it is noted that the statute authorizing the benefit 
at issue is worded in such a way that any grant that would be 
approved would be only that amount warranted by the 
particular needs of the veteran, up to a specified limit, 
($90,000 at the time of the initial application).  The 
benefit was not simply a set lump sum award.  Obviously, 
therefore, it would be necessary to have determined the 
specific costs of the contemplated adaptations prior to any 
grant approval.  There is no indication in the record that 
any such costs were known at the time of the veteran's death.  

The appellant testified before the Board at a videoconference 
hearing in August 2006 that she had begun the process of 
seeking bids on the work noted on the interview worksheet.  
However, there is no evidence that any such bids had actually 
been obtained and submitted to VA.  

Nevertheless, the law authorizes VMLI only in cases where a 
veteran has been granted SAH.  In this case, although the 
veteran was clearly eligible for a SAH grant, such a grant 
had not been finally approved because all regulatory 
requirements had not been met.  The record shows that at all 
times throughout the SAH grant process, the veteran and the 
appellant were informed of the various criteria that had to 
be satisfied before such a grant could be made, and the 
appellant was also informed in the time period prior to the 
veteran's death that the grant of SAH had to be approved 
before eligibility for VMLI would arise.  

Although the Board is extremely sympathetic to the appellant 
and to her financial plight, the Board is constrained by the 
laws enacted by the United States Congress, the regulations 
adopted by VA to implement those laws, and the opinions of 
VA's Office of General Counsel.  In this case, there is 
simply no legal basis for granting her entitlement to VMLI 
when the facts clearly show that the eligibility requirements 
for a grant of SAH had not been met before the veteran's 
death.  

Under the foregoing circumstances, it is the Board's 
conclusion that prior to the veteran's death, the facts of 
this case do not show that the necessary information to 
approve a SAH grant for the veteran were known and that, 
therefore, it may not be concluded the veteran had been 
granted assistance in securing suitable housing under Chapter 
21, Title 38, United States Code, for purposes of entitlement 
to Veterans Mortgage Life Insurance provided in 38 U.S.C.A. § 
2106.  Accordingly, the appeal is denied.  


ORDER

Eligibility for Veterans' Mortgage Life Insurance is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





